Title: To Thomas Jefferson from Mary Jefferson Eppes, 18 June 1801
From: Eppes, Mary Jefferson
To: Jefferson, Thomas


               
                  Dear Papa
                  Bermuda Hundred June 18th [1801]
               
               Mr Eppes is at present busily engaged in his harvest. it has been somewhat retarded by rain which make us rather later in our journey up than we intended, I am however very busily employed preparing to leave this for Eppington where I shall remain ’till Mr Eppes can join me & I hope in three or four weeks at the farthest to be at Monticello, & that you will be there allmost as soon we shall. how happy I feel dearest Papa at the idea of spending a month or two with you again, I was afraid as the time approached that you would not have found it convenient to leave Washington for that time tho not long. my sister will I hope be with us during your short stay her friends will not surely be so inconsiderate as to visit her during the only time it will be in her power to be with you, it will compensate somewhat for the long seperations which I fear I shall now experience if when we do meet we can be all together but I must bid you adieu My Dear Papa it is so dark I can scarcely distinguish what I write. if Mr Eppes remembers the ages & blood of the horses he will put it down in this letter he goes to Petersburg before we leave this & can easily learn there if he does not. Adieu once more dear Papa your affectionate daughter
               
                  
                     M. Eppes
                  
               
            